                                           Case 5:20-cv-07778-BLF Document 32 Filed 08/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     THE SOLARIA CORPORATION,                           Case No. 20-cv-07778-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE AUGUST 24, 2021
                                                   v.                                       DISCOVERY DISPUTE
                                  10

                                  11     GCL SYSTEM INTEGRATION                             Re: Dkt. No. 31
                                         TECHNOLOGY CO., LTD.,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Solaria Corporation (“Solaria”) and defendant GCL System Integration

                                  15   Technology Co. (“GCL”) ask the Court to resolve a dispute concerning the depositions of GCL’s

                                  16   Rule 30(b)(6) witness and of Yeung Man Chung Charles. Dkt. No. 31. Neither party requests a

                                  17   hearing, and the Court finds this matter suitable for resolution without one. See Civil L.R. 7-1(b).

                                  18          Having considered the parties’ submission, the Court orders as follows:

                                  19          1.        Rule 30(b)(6) deposition of GCL
                                  20          As required by Rule 30(b)(6) of the Federal Rules of Civil Procedure, GCL must designate

                                  21   one or more officers, directors, managing agents, or other persons who consent to testify on its

                                  22   behalf for each of the topics in Solaria’s notice. Solaria asserts, and GCL does not dispute, that

                                  23   GCL has raised no objections to the noticed topics. The parties appear to have communicated on

                                  24   several occasions regarding this deposition since July 12, 2021 when the Solaria served its notice.

                                  25   Having failed to raise any objections to date, GCL may not now refuse to provide testimony on the

                                  26   grounds that the topics do not seek relevant and proportional discovery or that they are not

                                  27   described with reasonable particularity. See Fed. R. Civ. P. 30(b)(6) (requiring parties to confer in

                                  28   good faith promptly after notice is served about the matters for examination). Other objections
                                           Case 5:20-cv-07778-BLF Document 32 Filed 08/25/21 Page 2 of 3




                                   1   may be raised, if appropriate, during the deposition as permitted by Rule 30(c)(2).

                                   2          Unless the parties agree otherwise, GCL must make its designees available for a video

                                   3   conference deposition on or before September 10, 2021.1 GCL shall identify its designees and

                                   4   their dates of availability by August 30, 2021.

                                   5          2.      Individual deposition of Yeung Man Chung Charles
                                   6          Solaria describes Mr. Charles as “affiliated with GCL,” and served a notice on GCL for his

                                   7   individual deposition as a party witness. Dkt. No. 31 at 1. GCL says:

                                   8                  GCL, as practical matter, cannot provide dates for the deposition [of
                                                      Mr. Charles] because GCL has been unable to locate [him], despite
                                   9                  repeated efforts to contact or locate him. . . . [D]espite Solaria’s
                                                      claims otherwise, GCL did not state in its initial disclosures that
                                  10                  [Mr. Charles] could be contacted through counsel nor is he either a
                                                      current or former employee of the GCL entity that is party to this
                                  11                  action. Accordingly, GCL is under no obligation to produce [Mr.
                                                      Charles] and . . . the deposition notice served is ineffective.
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 2. Apparently, GCL did not advise Solaria that it considered the deposition notice

                                  14   ineffective, or that GCL’s counsel did not represent Mr. Charles or have authority to act on the

                                  15   notice for his deposition, or that GCL’s counsel could not contact or locate Mr. Charles until the

                                  16   parties prepared their discovery dispute letter for submission to the Court. See id.

                                  17          The Court is disappointed by GCL’s counsel’s conduct. At a minimum, professional

                                  18   courtesy would have required GCL’s counsel to promptly advise Solaria that Mr. Charles was not

                                  19   a party witness and that GCL had no ability to produce him for deposition, if that is the case.

                                  20   Moreover, it is not clear from GCL’s representations that Mr. Charles is not a party witness whose

                                  21   testimony may compelled by notice, as it is not clear what his relationship is to GCL.

                                  22          In these circumstances, the Court orders that by August 30, 2021, unless the parties agree

                                  23   otherwise: (1) GCL must advise Solaria of the precise nature and extent of Mr. Charles’s role in or

                                  24   relationship to GCL; (2) GCL’s counsel must advise Solaria of whether counsel represents Mr.

                                  25   Charles and is authorized to accept service of a subpoena or other process on his behalf, if

                                  26
                                  27   1
                                        The parties may agree to conduct discovery outside of any discovery deadlines set by the
                                  28   presiding judge, but they cannot agree to extend those deadlines without a court order.

                                                                                         2
                                           Case 5:20-cv-07778-BLF Document 32 Filed 08/25/21 Page 3 of 3




                                   1   necessary; and (3) if Mr. Charles is not a party witness, and if GCL’s counsel will not accept

                                   2   service of a subpoena or other process for his deposition, then GCL and its counsel must provide

                                   3   Mr. Charles’s last known contact information to Solaria so that Solaria may take steps to compel

                                   4   Mr. Charles’s deposition if it wishes.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 25, 2021

                                   7

                                   8
                                                                                                   VIRGINIA K. DEMARCHI
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
